Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment After Final filed 2 November 2021 has been entered. Claims 1, 3-5, 7-10, 12-13, and 19-21 are pending, of which claims 20 and 21 were previously withdrawn from consideration but are rejoined herein as explained below. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 30 September 2021. 
Rejoinder
Claim 19 is allowable. The restriction requirement between Inventions I and II and Inventions A and B , as set forth in the Office action mailed on 10 March 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 March 2020 is withdrawn.  Claims 20 and 21, directed to a cutting apparatus requiring all the features of claim 19, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Interpretation
Claim limitations identified in the Final Office Action mailed 30 September 2021 at paragraph 2 remain interpreted as invoking 35 USC 112(f).
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-13, and 19-21 are allowed. The following is an examiner’s statement of reasons for allowance: As explained in the Response to Arguments section in the Final Office Action mailed 30 September 2021, Barber fails to disclose “wherein the at least one gap setting element comprises a first set screw, wherein the first set screw extends through a bore to abut a peripheral surface thereby defining the size of the gap between the cutting element and the opposing part of the adjacent cutting station” as recited in claim 1 and also fails to disclose “wherein the first set screw extends through the opposing part and abuts a peripheral surface such that a length of the first set screw determines the size of the gap” as recited in claim 9. No known reference or combination of references teaches or suggests these features, in combination with the remainder of features set forth in claims 1 and 9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724